Decided 4 May, 1901.
On Petition for Rehearing.
Mr. Chief Justice Bean
delivered the opinion.
3. The objection to the instruction complained of was a general one, and challenged its sufficiency as a matter of law (Nickum v. Gaston, 24 Or. 380, 33 Pac. 671, 35 Pac. 31); and hence plaintiffs were entitled to contend in this court that it was erroneous, because it left the construction of a written instrument to the jury, although the trial in the court below may have proceeded in the main on the theory that the plaintiffs’ authority rested partly in parol and partly in writing, and was therefore a question of fact for the jury. Indeed, it would seem natural that such a theory should have prevailed; for it w^as not until after plaintiffs’ testimony was all in, and Mr. Williams, the manager of defendant company, testifying* on its behalf, said that the clause in the letter of August 22 in reference to the settlement of the dispute concerning the quality of the lumber was added by him, at Mr. Burns’ request, for the purpose of putting plaintiffs’ *568authority in writing, that it appeared that plaintiffs’ authority rested wholly in writing. This, perhaps, explains the reason for the introduction by plaintiffs of some of the testimony referred to- in the petition, and also disposes of the contention that the question of plaifttiffs’ authority was properly submitted to- the jury because it rested partly in parol. We have not considered the question as to whether the agreement between plaintiffs and the defendant in reference to- the settlement of the dispute, and the subsequent action had thereon, was a submission to arbitration and an award, because it is not presented by the record, nor was it discussed at the argument. All we decide is that the defendant, by the letter of August 22, authorized the plaintiffs, through their Chilean house, to- settle and adjust the dispute at the port of discharge concerning the quality of the lumber. Whether in making the settlement the plaintiffs and their representatives acted honestly and in good faith is a question hereafter to be determined. The petition is denied.
Rehearing Denied.